Citation Nr: 1221658	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-31 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a bladder injury, claimed to have resulted from transurethral resection of the prostate (TURP) at a VA medical facility in April 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from March 1957 to March 1959.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Cleveland, Ohio (Tiger Team) Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for residuals of a bladder injury claimed to have resulted from VA transurethral resection of the prostate (TURP) at a VA medical facility on April 2, 2002.  He alleges that he has new or additional bladder disability as a result of improper medical care at the VA facility.  Specifically, including as explained in a May 2012 written statement from the Veteran's representative, he alleges that during the attempt at a TURP at the VA Medical Center (VAMC) in Albuquerque there was an "iatrogenic bladder injury during surgery."  The statement contends that in "[t]he month following the surgery the veteran was required to wear a catheter and had to visit the emergency room at least four times for issues with blood clots and urinary obstruction," and "he has residuals from the injury to include urinary frequency and pain."

The Veteran's VA treatment records document that on April 2, 2002, he underwent a TURP.  The surgical report notes, in pertinent part, that following some resection of the prostate "[t]he left ureteral orifice was seen; however, the right ureteral orifice was not identified and appeared to be involved in the resection.  After the damage to the ureteral orifice was seen, the procedure was terminated."  The pertinent reports document a diagnosis of "Iatrogenic bladder injury during surgery."  VA and private medical records confirm the Veteran's allegations that he required medical attention for difficulties with blood clots and a catheterization in the month following the surgical injury.  The Veteran has provided competent testimony that he has experienced chronic residual symptoms, including urinary frequency and pain, since the surgical injury.  Medical evidence of record shows that he has had additional treatment for symptomatic prostate disease in the years since the April 2002 incident, and the evidence raises questions such as to what extent any current chronic symptoms may be etiologically linked to the April 2002 bladder injury as distinguished from the underlying prostate pathology itself.

The contentions and the evidence raise essential medical questions that must be addressed with competent medical evidence to support informed appellate review of this issue.  The evidence reflects that the Veteran sustained a bladder injury in the course of the April 2002 TURP surgical procedure, and that he has experienced potentially pertinent chronic symptoms since then.  Whether any current chronic disability has been caused or permanently aggravated by the April 2002 VA surgery must be addressed by competent medical evidence.  Likewise, whether any medical disability associated with the Veteran's April 2002 VA surgery is the result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA, or resulted from an event that was not reasonably foreseeable, must be addressed by competent medical evidence.

There is currently no medical opinion of record addressing the nature and etiology of the Veteran's claimed residuals of bladder injury.  The Board finds that a VA examination to secure a medical advisory opinion is necessary.  The 'low threshold' standard as to when an examination or nexus opinion is necessary has been met, consistent with the standard outlined by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)
1.  The RO should arrange for the Veteran to be examined by a urologist to secure a medical advisory opinion in connection with his claim seeking compensation under 38 U.S.C.A. § 1151 for residuals of bladder injury.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and the history elicited from the Veteran must include his allegations as to what specific new disability or aggravated/worsened disability, i.e., pathology, symptoms, impairment, he believes has resulted from VA treatment.  Any tests or studies deemed necessary must be completed

Based on a review of the record, and the examination, the consulting physician should provide opinions responding to the following:

(a) Please identify any (and all) new or aggravated disability diagnoses involving bladder injury or genitourinary symptoms the Veteran is shown to have following his VA TURP procedure in April 2002.  For each diagnosis found, please identify the new or aggravated disability (by pathology and associated impairment of function).

(b) Is any new or aggravated chronic disability shown to be a result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA in connection with the April 2002 VA surgery and medical treatment?  The explanation of rationale for the response to this question should address the standard of care the Veteran received.

(c) If the response to (b) is no, please opine further whether or not any new or aggravated chronic diagnosis from VA treatment is due to an unforeseen event.

The examiner should identify all etiological factors implicated in any new or aggravated disability shown since the Veteran's April 2002 VA surgery.

The examiner must explain the rationale for all opinions.

2.  The RO must ensure that the medical examination report complies with this remand and the questions presented in the request.  The RO must ensure that the examiner has access to any factual evidence that is not contained in the claims file but exists in Virtual VA.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

